BY THE COURT.
This cause was submitted on the motion to strike the Bill of Exceptions from the files on the ground that it was not filed within 70 days after the entry of the judgment to be reviewed. The Court of Appeals held:
' 1. The petition in error was filed in the Court of Appeals July 15, 1925. Motion for a new trial was overruled June 6, 1925.
2. The petition in error was filed within 70 days after the overruling of the motion for a new trial, but the Supreme Court has decided that the overruling of a' motion is. not a final judgment from which the time limit of 70 days is to be computed.
3. Consequently, the entry of June 6th, does not extend the time for filing a petition in error, nor is it the date from which the 70 days is to be computed.
4. The next preceding entry -was filed and entered Dec. 31, 1924, this entry evidently -being the one sought to be reviewed. ■ Assuming •Dec. 31, 1924 was a final entry, the petition *636in error was not filed within statutory time of 70 days and must he stricken from the files.
Attorneys—William L. Morrow and Thomas M. Sherman for Bryant; W. B. Cockrell for Pratt; all of Columbus.
Motion sustained.